DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,12,18,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 the limitation of wherein the fixing of the friction lining (30) to form the first friction surface (28) is carried out -simultaneously overlapping with the generation of the first type of recesses or and/or-grooves (40) in the first friction surface (28), is not understood.  What does this mean?  
Further how does “… the fixing of the friction lining (30; 32) to form the first or second friction surface (28; 34) comprises the fixing of a segmented friction lining (30; 32) to
generate an interspersed third type of recesses or and/or grooves (44).   The limitations of claim 9 are convoluted and confusing.
The limitations in claim 12 are confusing for the same reason.  The limitation of “… while generating an interspersed third type of recesses or grooves (44), the friction lining (30; 32) is fixed on the friction lining carrier (20) in a segmented way.  This is not understood.  How exactly does this happen?
Claims 18,19 the limitation of “chronologically overlapping” is not understood.  This should be better explained in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stope U.S. 2020/0025263 in view of Forssberg U.S. 2015/0354649.
Regarding claims 1 Stope shows a wet type disc clutch in figures 2 and 3 that can have friction elements 51,52 on either side of the plate 55 comprising the same or different groove patterns. See the discussion in paras 0071-0074 and figures 3-10. Also note the discussion in para 0006 where Stope states:
The grooves can be stamped grooves, which are provided in friction lining pieces, also
referred to as pads. The grooves can be produced in some other way, e.g., by milling. The friction
lining pieces or pads are preferably formed from a paper lining. Either way, paper linings are
produced in a manner similar to paper. During the production of paper linings, a paper web is
produced, for example. The paper linings can be cut out of the paper web.
	Lacking in Stope is a specific illustration/embodiment/figure of providing the friction linings 51,52 with different types/sizes of grooves on either side of the friction plate 55.
	However, as discussed above, Stope states in para 0071:
	Various illustrative embodiments of friction linings 90; 110; 130; 140; 160 for a friction plate of the kind illustrated in FIG. 3 and denoted by 33 are illustrated in FIGS. 6 to 10. The friction lining has the form of a circular ring with an internal radius and an external radius. The carrier element (55 in FIG. 3) of the friction plate (33 in FIG. 3) can have the same friction lining 90; 110; 130; 140; 160 on each of the two sides. However, it is also possible for different friction linings 90; 110; 130; 140; 160 to be arranged on the sides of the carrier element (55 in FIG. 3).
	In paragraph 0074 Stope states in para 0071:
	Capital letters A, B, A, B, A in FIGS. 6 to 9 are used to indicate that the annular sectors 91 to 95 have different groove patterns alternately in the circumferential direction. Thus, any desired groove pattern or groove design or lining design A and B can be combined.
	The reference to Forssberg is relied upon to show a clutch plate with a friction surface 18 and states in para 0015:
	A plurality of grooves 24 are formed on both annular friction surfaces 18 and 19. The depth of the grooves may be constant, or it may vary. The maximum groove depth may be related to the thickness of the brake disk 14. In some applications, an appropriate maximum groove depth may be 40% of the thickness of the disk 14.
	Given the disclosures in the references above one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Stope with an embodiment having first and second (or different) groove patterns on the respective first and second surfaces of the 
	Regarding claim 2, as discussed above these limitations are met.
	Regarding claim 4 see the discussion in at least paras 0006,0058.
	Regarding claim 5 in light of the various optional groove patterns disclosed in Stope these limitations are considered to be fairly suggested.
	Regarding claims 6,13 see at least the first and second disk carriers at  2,12 and the “first” and “second” disk sets at 33 and/or 43, as broadly claimed.
	Regarding claim 7 in light of the various optional groove patterns disclosed in Stope these limitations are considered to be fairly suggested.
	Regarding claims 8, 14-19 (as best understood) since Stope states in para 0006: 
	The grooves can be stamped grooves, which are provided in friction lining pieces, also referred to as pads. The grooves can be produced in some other way, e.g., by milling. These limitations are considered to be met.
	Regarding claims 9,10,12 as best understood, since Stope is not specific as to how the grooves must be formed one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have formed the grooves with a third type of recesses (see the embodiments in figures 4,7-9) in the most cost effective/time effective way possible.  The final product of the brake linings would be the same as applicant’s.  Applicant’s lack any specific criticality in their specification for the claimed method.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stope/Forssberg as applied to claim 4 above, and further in view of Merkel U.S. 2016/0298698.

Gluing however is a well known method of attaching the friction linings to the carrier plate.
Merkel teaches this idea in at least para 0010.
It would have been obvious to one of ordinary skill in the art to have glued the linings to the carrier plate simply as one well known obvious method of attaching mechanical components together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



1/21/22